White, Presiding Judge.
Objections of defendant to statements made by Mrs. Lambert to the State’s witness, Taylor, were well taken and should have been Sustained by the court, and the evidence excluded, being clearly hearsay testimony and inadmissible.
We are further of opinion that the evidence is wholly insufficient to support the verdict and judgment. ■ In our opinion the evidence shows most clearly a case of illegal arrest of defendant by Rutledge, the alleged injured party, and that defendant was jutifiable in using the force complained of in effecting his release. (Willson’s Crim. Stats., sec. 976; Meuly v. The State, 26 Texas Ct. App., 307.)
The judgment is reversed and the cause remanded.

Reversed and remanded.